PER CURIAM.
Christos Rodis, an attorney admitted to the practice of law in Florida, has filed a petition for leave to resign from The Florida Bar pending disciplinary proceedings pursuant to article XI, Rule 11.08 of the Florida Bar Integration Rule. The petition states that the requested resignation shall be without leave to apply for reinstatement.
Disciplinary proceedings are pending against the petitioning attorney within the meaning of article XI, Rule 11.08. In The Florida Bar v. Rodis, case No. 69,654, the bar petitioned for the temporary suspension of respondent pursuant to the Integration Rule, article XI, Rule 11.10(6). On December 16, 1986, this Court granted the petition and suspended respondent from the practice of law until further order of the Court.
The petition for leave to resign contains a statement of the pending disciplinary actions against respondent, describing the several complaints and charges being investigated.
The Florida Bar has filed notice that it does not oppose the petition to resign. We find that the public interest will not be adversely affected by the granting of the petition and that allowing resignation at this time will not adversely affect the purity of the courts nor hinder the administration of justice nor the confidence of the public in the legal profession. Fla. Bar Integr. Rule, art. XI, Rule 11.08(3).
We grant the petition of Christos Rodis to resign permanently from The Florida Bar.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.